Citation Nr: 0432732	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  00-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
avascular necrosis of the left hip, postoperative, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to service connection for osteoarthritis of 
the right hip, secondary to  service-connected avascular 
necrosis of the left hip, postoperative. 

3.  Entitlement to service connection for arachnoid 
cyst/porencephaly with complex seizures.  

4.  Whether the severance of service connection for diplopia 
was proper.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and G.H.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to February 
1986, February 1991 to July 1991, and May 1992 to November 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  September 1999, May 2000, and May 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

At the July 2004 travel board hearing, the undersigned 
Veterans Law Judge received from the veteran additional 
medical evidence (a July 2004 letter from Dr. E.O.) 
accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  See Board of Veterans' 
Appeals:  Obtaining Evidence and Curing Procedural Defects, 
69 Fed. Reg. 53,807 (September 3, 2004) (to be codified at 38 
C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the relevant issue on appeal.

The Board notes that the veteran contends that he is entitled 
to service-connected compensation benefits because his 
currently diagnosed right hip disorder was caused by his 
service-connected left hip disorder.  The Board notes that 
service connection for a right hip disorder on a direct basis 
was previously denied by the RO in an April 1997 rating 
decision.  In the notice of decision, the RO advised the 
veteran of the denial of service connection and notified the 
veteran of his appellate rights, but the veteran did not 
appeal the decision within the time prescribed and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1997).  New and material evidence is needed 
to reopen the finally adjudicated claim.  38 C.F.R. § 3.156 
(2004).  In the current appeal, the veteran confined his 
theory of entitlement to service connection on a secondary 
basis and the RO developed the claim on only that theory of 
entitlement.  The Board similarly confines its consideration 
to only whether the right hip disorder is secondary to the 
service-connected left hip disorder as no new and material 
evidence claim for service connection of a right hip disorder 
on a direct basis has been developed for appellate 
consideration.  

The issues of entitlement to an increased rating for service-
connected avascular necrosis of the left hip, postoperative, 
entitlement to service connection for osteoarthritis of the 
right hip, secondary to service-connected avascular necrosis 
of the left hip, postoperative, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is competent medical evidence of record that a 
documented in-service episode of syncope was an early 
manifestation of the currently diagnosed complex seizure 
disorder attributable to an arachnoid cyst/porencephaly.

2.  By an August 2001 rating decision, the RO established 
service connection for diplopia.

3.  In October 2002, the RO proposed to sever service 
connection for diplopia on the basis that the veteran's 
diplopia pre-existed service and was not aggravated by 
service; the proposed severance was effectuated by a May 2003 
rating decision effective from August 2003.  

4.  The evidence of record does not establish that the award 
of service connection for diplopia was clearly and 
unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  A complex seizure disorder attributable to an arachnoid 
cyst/porencephaly was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).

2.  The severance of service connection for diplopia was 
improper.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.        Service Connection for Arachnoid Cyst/Porencephaly 
with Complex Seizures  

The service medical records include records dated in August 
1983 that noted that the veteran was admitted to the 
emergency room by ambulance after he experienced a syncopal 
episode while playing basketball.  It was noted that no 
seizure activity was observed by the coach or other 
observers.  It was further noted that the veteran was 
unresponsive to verbal stimuli upon admission.  At one point 
the veteran became more responsive to verbal stimuli but 
thereafter the veteran became unresponsive and then only 
became responsive after administration of an ammonia capsule.  
After an examination, the physician provided a diagnosis of 
vaso-vagal response versus heat syncope.  No findings of 
arachnoid cyst/porencephaly or seizures were noted in the 
service medical records associated with the claims file.  

VA treatment records dated from January 1997 to February 2003 
note the onset of a seizure disorder (complex partial 
seizures).  A January 1998 computed tomography (CT) brain 
scan revealed a four-centimeter area of cerebrospinal fluid 
density without mass effect at the left temporoparietal 
region.  The interpreter noted that this area could represent 
localized atrophy, possible due to previous trauma or an 
ischemic event.  The interpreter further noted that an 
arachnoid cyst was another possibility but was thought to be 
less likely.  A January 1998 record noted that the veteran 
reported a history that he was the second twin born in a 
premature birth.  Dr. C.S. noted that a CT scan revealed a 
left temporoparietal porencephalic cyst.  Dr. C.S. indicated 
that the cyst was probably a perinatal birth injury.  Records 
dated in March 2000 noted that Drs. C.S. and K. reviewed the 
imaging studies of the veteran's brain.  It was noted that 
Dr. K. found that the left temporoparietal defect favored an 
arachnoid cyst rather than atrophy/porencephaly.  Dr. C.S. 
opined that based on the clinical and radiological findings, 
the veteran had an undiagnosed birth defect that was 
aggravated by the stresses of active military duty, which led 
to the veteran's intractable seizure disorder with memory 
defects.  Dr. C.S. noted a diagnosis of epilepsy (complex 
partial seizures) associated with an arachnoid cyst of the 
left temporoparietal region of the brain.  

VA treatment records also include a September 2000 record 
that showed that Dr. V.T. noted an assessment of left 
temporo-frontal cystic lesion.  Dr. V.T. indicated that the 
"porencephalic cyst [was] secondary to ischemic insult 
perinatally, arachnoid cyst less likely."  Dr. V.T. reported 
that the scar tissue around the cyst might be the site of 
seizure origin.  A February 2003 record indicated that the 
veteran previously had a vagal nerve stimulator implanted in 
his left upper chest to control his seizures.  In an 
addendum, Dr. C.S. referenced his March 2000 opinion and 
reiterated that he felt that the veteran's service 
permanently aggravated the veteran's seizure disorder, which 
had been essentially intractable since Dr. C.S. first saw the 
veteran in 1998.  In a March 2003 record, Dr. C.S. cautioned 
that the fact that no neurological deficits were documented 
in the veteran's service medical records did not mean no 
abnormalities existed given that the veteran "was never 
adequately examined from a neurological perspective."  

In a February 2003 letter, Dr. E.O. reported that the veteran 
had been her patient since "1988."  Dr. E.O. noted that the 
veteran had a seizure disorder and temporal lobe 
encephalomalacia.  Dr. E.O. indicated that the veteran 
related that his "conditions" worsened when he concentrated 
too hard, experienced stress, or felt very tired.  The 
veteran reported that he served as a combat medic during 
service and the physical requirements of the job caused sleep 
deprivation.  The veteran added that he worked in extreme hot 
weather and he had a poor diet.  Dr. E.O. noted that the 
reported sleep deprivation and heat exhaustion might have 
exacerbated his "medical condition."  Thereafter, Dr. E.O. 
essentially maintained that the difficulties the veteran 
reported he experienced during service might have contributed 
to or in significant ways exacerbated his current "medical 
problem."  In a June 2003 letter, Dr. E.O. reiterated her 
opinion set forth in the February 2003 letter.  

In a February 2004 addendum to the February 2003 letter, Dr. 
E.O. reported that the veteran's "symptoms" began in 
service.  Dr. E.O. noted that a study was not conducted to 
verify the veteran's condition at that time, which suggested 
central nervous system involvement.  

In a July 2004 letter, Dr. E.O. clarified that she reviewed 
the August 1983 service medical record that documented the 
syncope episode.  Dr. E.O. opined that based on the veteran's 
history and the fact that the veteran underwent no further 
workup after the in-service syncope episode, she believed 
that the veteran might have had seizure activity that was 
misdiagnosed as a syncope attack, especially given that the 
veteran's vital signs "BP/P" were within normal range.  Dr. 
E.O. further opined that it was most likely that with the 
evidence as noted in the August 1983 record, the reason for 
the veteran's unresponsiveness might have been seizure 
activity rather than syncope or heat stroke.  Dr. E.O. 
therefore noted that the veteran's seizure disorder started 
while the veteran was in service.  

At the travel board hearing, the veteran testified that after 
and ever since the in-service syncope episode, he had 
experienced episodes in which he "saw things" and he 
experienced numbness down his leg and side as well as pain in 
his hand and arm.  

The Board has thoroughly reviewed the evidence of record as 
summarized in part above.  The medical evidence shows that 
the veteran is currently diagnosed with a seizure disorder 
that has been medically attributed to either an arachnoid 
cyst or porencephaly but nevertheless existed perinatally and 
was undetected at the veteran's initial service enlistment 
examination conducted in February 1980.  It is essentially 
the opinion of Dr. E.O. that the in-service syncope episode 
was an early manifestation of the currently diagnosed seizure 
disorder.  While Dr. E.O.'s 2003 letters and February 2004 
addendum are somewhat speculative, the Board finds that Dr. 
E.O.'s July 2004 letter constitutes competent medical 
evidence of a link between the veteran's seizure disorder and 
an incident of service.  In the July 2004 letter, Dr. E.O. 
provides a rationale, supported by clinical data, for the 
opinion she expressed in her earlier letters, thereby 
providing the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board notes that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Consequently, the Board finds Dr. E.O.'s opinion dispositive 
on the issue of whether the veteran's seizure disorder is 
related to symptomatology shown in service.  38 C.F.R. 
§ 3.303 (2004).  Accordingly, service connection for a 
complex seizure disorder attributable to arachnoid 
cyst/porencephaly is warranted. 


II.	Severance of Service Connection for Diplopia

In an October 2002 rating decision, the RO proposed to sever 
service connection for diplopia on the basis that the August 
2001 rating decision was erroneous to grant service 
connection on a direct basis when the overwhelming medical 
evidence of record reported this condition to be a congenital 
abnormality that clearly pre-existed service.  The RO then 
noted that there was no aggravation shown to support a grant 
of service connection by aggravation.  

In a May 2003 rating decision, the RO effectuated the 
proposed severance of service connection.  The RO also 
rejected a favorable opinion provided by VA examiner, Dr. 
W.B., in March and April 2003.  The RO noted that Dr. W.B. 
concluded that eye muscle surgery the veteran underwent 
during service in September 1985 aggravated his bilateral eye 
disorder.  Dr. W.B. referred to examinations prior to 
surgery, which showed intermittent, alternating exotropia and 
symptoms with fatigue or illness only, and compared these 
findings with examinations in 2001 and 2002, which showed 
exotropia and hypertropia during most of the exam with 
constant diplopia.  Dr. W.B. reasoned that since the only 
intervening factor between the veteran's military service and 
the eye examinations in 2001 and 2002 was the eye muscle 
surgery, he felt aggravation of the disorder must have 
occurred.  In rejecting Dr. W.B.'s favorable opinion, the 
rating specialist contended that Dr. W.B. failed to discuss 
the veteran's history of motor vehicle accidents with head 
injury, a birth defect described as a left temporal lobe cyst 
that corresponded to the veteran's visual field defect, and 
the veteran's seizures.  The rating specialist noted that Dr. 
W.B. failed to discuss the evidence from Army National Guard 
medical examinations from 1985 to 1997, that included normal 
vision examinations.  The rating specialist added that Dr. 
W.B. failed to explain why the veteran's symptoms were not 
shown to have worsened during that period of time.   

Service medical records and reserve medical records dated 
from February 1980 to August 1992 were associated with claims 
file.  The veteran provided a negative history of eye 
problems on his initial enlistment Report of Medical History 
in February 1980.  The enlistment physical report was 
negative for findings of diplopia, exotropia, or hypertropia, 
but the eye examination findings nonetheless warranted the 
assignment of a physical profile of "2" for the veteran's 
eyes.  A March 1980 record noted that the veteran presented 
at the optometry clinic for an eye examination.  No reference 
was made to the presence of diplopia, exotropia, or 
hypertropia.   The veteran was evaluated by the Ophthalmology 
Service at Madigan Army Medical Center in July 1981, for 
complaints of diplopia that had existed for the past nine 
months.  The veteran was prescribed a trial of eye patches 
which was unsuccessful according to an August 1981 record.  
The veteran was then started on a trial of prisms.  In a 
follow-up visit in March 1982, the veteran provided a history 
of diplopia since childhood.  The consultant noted an 
impression of intermittent diplopia.  The veteran was 
prescribed prisms for diplopia.  Inpatient treatment records 
showed that the veteran underwent eye surgery in September 
1985.  The physician noted that the veteran had a history of 
diplopia and blurring of vision with prolonged visual task 
becoming progressively worse over the last year.  The 
physician further noted that the veteran had done poorly with 
prisms and glasses in the past and had not responded to 
ocular muscle training.  The physician diagnosed intermittent 
exotropia.  

Reports on VA eye examinations conducted in October 2000, 
April 2001, October 2001, June 2002, and March 2003, all 
noted that the veteran reported that he had double vision 
since he was six.  The veteran also reported that his 1985 
eye surgery was initially successful but six months after the 
surgery his double vision worsened.  The examiners noted 
diagnoses of diplopia, exotropia, and hypertropia.  The March 
2003 VA examiner, Dr. W.B. opined that the veteran's diplopia 
pre-existed service and was not aggravated by service but was 
aggravated by the surgery he underwent in 1985.  In an April 
2003 addendum, Dr. W.B. provided a rationale for the opinion 
provided in March 2003 as noted in the May 2003 rating 
decision discussed above.  

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(CUE) (the burden of proof being upon the Government).  
38 C.F.R. § 3.105(d) (2004).  CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a); Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The RO maintains that service connection for diplopia was not 
warranted on a direct basis because the disorder preexisted 
service and the evidence showed that the disorder was not 
aggravated by service.  The Board notes that every veteran is 
presumed to have been in sound condition at the time of 
acceptance for service, except for defects, infirmities, or 
disorders noted at that time or where clear and unmistakable 
evidence demonstrates that the disability or disease existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002) (emphasis added); VAOPGCPREC 3-
03.  The veteran's currently diagnosed eye disorders were not 
found on enlistment examination in February 1980 or shortly 
thereafter when he was again examined in March 1980.  
Nevertheless, the consistent repetition by the veteran during 
service and after service at several VA examinations as well 
as sworn testimony he provided at the travel board hearing 
that the veteran experienced episodes of double vision since 
his childhood, rises to the level of clear and unmistakable 
evidence that the diplopia pre-existed service regardless of 
the fact that there is no other data that establishes that 
fact.  

The service medical records, however, do not clearly and 
unmistakably show that the eye disorder was not aggravated by 
service.  Rather, the service medical records show that the 
veteran complained that his symptoms had progressively 
worsened and when eye patches and prisms proved unsuccessful, 
the veteran underwent eye surgery.  Thus, the evidence shows 
aggravation of the disability during service.  Dr. W.B.'s 
opinion also does not constitute clear and unmistakable 
evidence that the diplopia was not aggravated during service 
as Dr. W.B. found that the in-service eye surgery ultimately 
permanently worsened the veteran's diplopia.  That Dr. W.B. 
does not address the possible intercurrent causes for the 
worsening of the veteran's diplopia that the RO highlights 
probably lessens the probative value of Dr. W.B.'s opinion.  
Nevertheless, the mere existence of possible intercurrent 
causes that may be the cause of the worsening of the 
veteran's diplopia does not rise to the level of clear and 
unmistakable evidence to which reasonable minds could not 
differ that the in-service eye surgery is not the cause of 
aggravation of the veteran's diplopia.  

Thus, while the first prong of the 'presumption of soundness' 
analysis has been met as there is clear and unmistakable 
evidence that the veteran's diplopia pre-existed service, the 
second prong of the analysis has not been met as there is no 
clear and unmistakable evidence that the veteran's diplopia 
was not aggravated by service.  Therefore, the veteran is 
entitled to the presumption of soundness.  Consequently, the 
evidence shows that the veteran underwent surgery for 
exotropia (which results in diplopia) during active service 
and the veteran is currently diagnosed with these disorders.  
As such, the Board finds that the award of service connection 
for diplopia was not clearly and unmistakably erroneous.  The 
Board concludes that the severance of service connection for 
diplopia was improper.  






ORDER

Service connection for a complex seizure disorder 
attributable to arachnoid cyst/porencephaly is granted.

Service connection for diplopia is restored.


REMAND

The veteran contends that symptomatology associated with his 
service-connected left hip disability is greater in severity 
than is contemplated in the currently assigned rating.  The 
veteran underwent a Compensation and Pension examination in 
October 2001.  The Board finds that the report on the 
examination is inadequate for rating purposes.  The veteran's 
left hip disability has been assigned to Diagnostic Code 
5020, which rates disabilities on the basis of limitation of 
motion. While 'range of motion' findings were provided, the 
VA examiner did not report whether the veteran had additional 
functional loss due to pain, weakness, excess fatigability, 
etc.  VA is required to consider this factor when a 
disability has been rated on the basis of loss of range of 
motion.  See 38 C.F.R. §§ 4.40 and 4.45 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The VA examiner also noted 
the presence of surgical scars but he did not indicate 
whether any residuals, such as pain, tenderness, etc., were 
associated with these scars.  The veteran may be entitled to 
a separate rating for the scars.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  Lastly, the Board observes that the VA 
examiner noted that he ordered x-rays for review but no 
reports on the x-rays were associated with the claims file.  
For the foregoing reasons, the Board finds that the veteran 
should be afforded a new examination.  

At the travel board hearing, the veteran testified that he 
was informed by VA physicians that his currently diagnosed 
osteoarthritis of the right hip was caused by 
overcompensating for his service-connected left hip disorder.  
VA treatment records associated with the claims file contain 
no nexus opinion.  The Board finds that the veteran should be 
afforded a VA examination to ascertain the identity of the 
veteran's right hip disorder and a medical opinion should be 
obtained as to whether the right hip disorder is proximately 
due to or the result of the service-connected left hip 
disorder.  

Lastly, the Board notes that the veteran contends that he is 
entitled to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In a March 2000 letter, Dr. E.O. indicated that the veteran 
was totally disabled due to his current "medical 
conditions."  In a May 2000 letter, Dr. B.H.B. advised the 
veteran not to work because of the risk his seizures might 
pose to others.  In a June 2000 letter, Dr. E.O. reported 
that the veteran was totally disabled due to his current 
"medical status" and that he had significant cognitive side 
effects from the medication he was currently prescribed.  VA 
physician Dr. C.S. similarly found that the veteran's seizure 
disorder made him unsuitable for gainful employment, 
according to a March 2000 record.  

In addition, the veteran maintains that his seizure disorder 
prevents him from driving.  VA treatment records include a 
June 2000 record that noted that the veteran had "mini-
seizures" at frequent intervals during the day, so he was 
unable to drive.  Indeed, a VA treatment record dated in 
September 2002 documents that the veteran had a seizure while 
driving.  By virtue of the Board's decision, service 
connection has been established for a complex seizure 
disorder attributable to an arachnoid cyst/porencephaly and 
service connection for diplopia rated at 70 percent has been 
restored.  The evidence shows that the veteran may be 
precluded from securing and following substantially gainful 
employment as the result of his service-connected 
disabilities.  A medical opinion should be obtained on the 
effect the veteran's service-connected disabilities (left hip 
disorder, seizure disorder, diplopia) have on his ability to 
obtain and sustain gainful employment. 


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected left hip disorder.  The 
following should be addressed:  (1) the 
examiner should state at which degree the 
veteran experiences pain, if any, on 
range of motion testing of the left hip; 
(2) the examiner should evaluate whether 
the veteran's left hip manifests 
weakness, excess fatigability, etc.; (3) 
x-rays should be taken of the left hip 
(unless medically inappropriate) and the 
radiograph report should be associated 
with the claims file.  All other 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished. 

The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of residual 
surgical scars located on the veteran's 
left hip and posterior superior iliac 
crest bone.  The examiner should fully 
describe the surgical scars (e.g., size, 
pain, tenderness, adherent, unstable, 
poorly nourished, ulceration, tissue 
loss, etc.).  All other indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

Please send the claims folder to the 
examiners for review in conjunction with 
the examinations.   

2.  The RO should afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any right hip disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any right hip disorder found on 
examination is at least as likely as not 
proximately due to or the result of the 
service-connected left hip disorder.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

3.  The veteran should be afforded 
appropriate medical examination to 
address the question of whether he is 
unable to secure or follow a 
substantially gainful occupation as a 
result of service-connected disabilities 
or is otherwise unemployable by reason of 
service-connected disabilities. The 
claims folder should be provided for 
review in conjunction with the 
examination.   

4.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



